OFFICE ACTION
Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.
IN THE CLAIMS:	
	Replaced Claims 1, 11 and 21 with the following claims:
-- 1.	A memory device, comprising:
a transistor, formed on a substrate, and comprising a gate structure, channel structures, a source electrode and a drain electrode, wherein the source and drain electrodes are located at opposite sides of the gate structure, the channel structures penetrate through the gate structure, and are in contact with the source and drain electrodes; and
a first embedded insulating structure and a second embedded insulating structure, disposed in the substrate and overlapped with the source and drain electrodes of the transistor, wherein the first embedded insulating structure is laterally spaced apart from the second embedded insulating structure by a portion of the substrate lying under the gate structure, wherein the gate structure formed in a wall shape has a width direction and a length direction, the channel structures extend along the width direction of the gate structure, the source and drain electrodes as well as the first and second embedded insulating structures extend along the length direction of the gate structure, and the first embedded insulating structure is laterally spaced apart from the second embedded insulating structure along the width direction of the gate structure.
11.	A memory device, comprising:
a first transistor, formed on a substrate, and comprising a gate structure, a source electrode and a drain electrode, wherein the source and drain electrodes are located at opposite sides of the gate structure;
an embedded insulating structure, formed in the substrate, and overlapped with the source electrode or the drain electrode of the first transistor, wherein the embedded insulating structure at one side of the gate structure does not extend to an opposite side of the gate structure; and
an one-time-programmable device, formed on the substrate and electrically coupled to the source electrode or the drain electrode of the first transistor, wherein the gate structure formed in a wall shape has a width direction and a length direction, the channel structures extend along the width direction of the gate structure, the source and drain electrodes as well as the first and second embedded insulating structures extend along the length direction of the gate structure, and the first embedded insulating structure is laterally spaced apart from the second embedded insulating structure along the width direction of the gate structure.		
21.	A memory device, comprising:
a stack of channel structures, formed on a semiconductor substrate, and 
a gate line, intersecting with and wrapping around the channel structures;
	a pair of source/drain electrodes, disposed on the semiconductor substrate and located at opposite sides of the gate line, wherein the channel structures extend between the source/drain electrodes; and
	a first embedded insulating structure, formed in a recess at a top surface of the semiconductor substrate, and overlapped with one of the source/drain electrodes, wherein a portion of the semiconductor substrate extending along and overlapped with the gate line is in lateral contact with the first embedded insulating structures, wherein the gate structure formed in a wall shape has a width direction and a length direction, the channel structures extend along the width direction of the gate structure, the source and drain electrodes as well as the first and second embedded insulating structures extend along the length direction of the gate structure, and the first embedded insulating structure is laterally spaced apart from the second embedded insulating structure along the width direction of the gate structure.		--
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Wu on December 02, 2021.
Allowance Subject Matter
2.	Claims 1-16 and 21-24 are allowed.  Following is the Examiner’s reason for allowance:
The closest prior art, U.S. Patent No. 10,692,873 to Ando et al, does not anticipate or suggest such limitations as: “the gate structure formed in a wall shape has a width direction and a length direction, the channel structures extend along the width direction of the gate structure, the source and drain electrodes as well as the first and second embedded insulating structures extend along the length direction of the gate structure, and the first embedded insulating structure is laterally spaced apart from the second embedded insulating structure along the width direction of the gate structure” (as applied to Claims 1, 11 and 21), of the pending claims in a manner which would warrant a rejection under 35 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Contact Information
4.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
December 09, 2021										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815